DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-9 (particularly arguments for Yamagata), filed 30 September 2022, with respect to 103 rejections have been fully considered and are persuasive in view of the amendment.  The 103 rejections of 20 May 2022 have been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made under 112 rejections for claims 12 and 14. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “when there is a change in the second position angle information corresponding to the second echo data of the sectional image, generate the functional MPR image.. .” IT is not clear whether (1) “a change” is a different from claimed change in claim 1, and (2) the functional MPR image” is the same “the functional MPR image” recited in claim 1, or the applicant intends to recite “the new PR image” which seem to be appropriate as recited in claim 1. 
Claim 14 recites “generate a new functional MPR image when an amount of change in the second ..” and is not clear whether “a new functional MPR image” is another distinct functional MPR image from recited new functional MPR image” in claim 1 or intends to claim “the new functional MPR image.”
Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Indicating Allowance
Claims 1 and 7 (and subsequently claims 2-6 and 5-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Kondou,” (US 2014/0236001) discloses a position sensor outputting position and angle of the ultrasound probe ([0029]), and processing circuitry calculate an display pathway and position of the puncture needle superimposed on the ultrasound image ([0040]), and generate a guideline index (guideline 55 [0115]] indicating an insertion path of a puncture needle on the sectional image displayed (Figures 11-12) based on an operation signal and the position angle information of the section image being displayed (mark indicating position of the ultrasound probe [0121]), wherein the operation signal indicates an insertion start position and a target position (operator presses a “puncture guide” button on the console [0114], entry pathway for a puncture needle superimposed on the ultrasound image [0114]).
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “generate a new functional MPR image …when there is a change in the second position angle information corresponding…” in combination with the rest of the limitations of independent claim(s) 1.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate and combine previously presented prior arts in combination in order to produce the claimed invention.  Furthermore, such a configuration allows generation of MPR image depending on a change in the position angle information ([0017]) and provide correction of positional shift between the transmitter and the subject ([0018]), advantages claimed by present invention.
Therefore, claim(s) 1 and 7 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793